Citation Nr: 0602053	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-00 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
bilateral foot disorder, described as weak foot, symptomatic.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1943.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO) which increased the evaluation of the 
veteran's bilateral foot disability to 30 percent, effective 
July 31, 2001.  

In February 2004 the Board granted the veteran's motion to 
advance this case on its docket.  In June 2004 the Board 
remanded this case for issuance of proper VCAA notice and a 
VA examination.  


FINDING OF FACT

The veteran has pronounced bilateral pes planus.


CONCLUSION OF LAW

The criteria for a 50 percent rating for the veteran's 
bilateral foot disorder are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  The Board is granting the maximum schedular 
rating for the veteran's foot disorder currently diagnosed 
as, and evaluated under the criteria for, bilateral pes 
planus.  There is no claim or evidence that the veteran is 
entitled to a higher evaluation on an extraschedular basis or 
that he has actual loss of use of either foot.  In light of 
the favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

The veteran was afforded a VA foot examination in November 
2001.  In December 2002 the veteran wrote that his bilateral 
foot disorder had worsened considerably since that 
examination.  The veteran is competent to report worsening of 
his condition.  Where there is competent evidence that a 
condition has worsened since the last examination, the 
veteran is entitled to a new examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  Thus, the Board remanded 
the case for a VA examination adequate to evaluate the 
veteran's bilateral foot condition under Diagnostic Code 
5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  

The veteran underwent a VA foot examination in July 2004.  He 
described pain like a knife in the sole of his foot if he 
walked at all, and noted that he could only walk for a 
"certain distance."  He stated that he also had pain at 
rest, but that it got far worse with walking.  The veteran 
reported using orthotics in his shoes, although he stated 
that they did not "do the job."  The veteran used a cane 
during the examination.  

Physical examination revealed the left foot to be both 
pronated and abducted through the forefoot.  The navicula 
bone of the right foot was prominent without any callus and 
the navicula bone of the left foot was very prominent with 
callosity.  Ankle ranges of motion were measured and the 
examiner noted that none were particularly painful.  

The veteran's gait with a cane demonstrated his feet were 
both externally rotated about 25 degrees to the line of 
progression, gait was otherwise reciprocal.  There were no 
hammertoes.  The assessment was bilateral pes planus with 
hindfoot valgus.  The examiner ordered X-rays of both feet 
weightbearing.  The examiner did not acknowledge review of 
the claims file in the report, however, in an August 2005 
addendum he stated, "As part of the examination I reviewed 
all of the patient's claims folder in some detail."  He 
added that the X-rays demonstrated a loss of the normal 
metatarsal arch as well as hammertoe deformities and some 
minimal degenerative change in the mid and proximal foot 
joints.  

The maximum schedular rating for bilateral pes planus is 50 
percent.  Diagnostic Code 5276.  That rating is provided when 
the disability is manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and spasm of the tendo Achilles on manipulation, 
and no improvement with orthopedic shoes or appliances.

The examination results together with the veteran's unrefuted 
report of current symptoms, show that the veteran has most of 
the symptoms needed for a 50 percent evaluation.  
Accordingly, the Board finds that the evidence favors the 
grant of a 50 percent rating for the bilateral foot 
disability.  38 C.F.R. §§ 4.7, 4.21 (2005).

There is no schedular basis for a rating in excess of 50 
percent for a bilateral foot disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5277 to 5284 (2005).  A 40 percent rating is 
provided when there is "actual loss of use" of a foot, but 
the veteran has not contended that he has actual loss of use 
of either foot, and evidence shows that he is able to 
ambulate.  He has not claimed entitlement to special monthly 
compensation for loss of use of either foot, and the Board 
does not have jurisdiction over this issue.  Accordingly, the 
Board will not consider the regulation defining loss of use 
for purposes of special monthly compensation.  38 C.F.R. 
§ 4.63 (2005).

Under the provisions of 38 C.F.R. § 3.321 (2005), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  VA need not consider 
entitlement to an extraschedular evaluation where such 
entitlement is not raised by the veteran or the record.  
Shipwash v. Brown, 8 Vet App 218 (1995).

The record in this case does not raise the question of 
entitlement to an extraschedular evaluation since the veteran 
has not required any periods of hospitalization for his 
disabilities; he is retired, and has reported no interference 
with employment prior to his retirement.

A 50 percent rating for a bilateral foot disorder is 
accordingly granted.


ORDER

A 50 percent rating for a bilateral foot disorder is granted.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


